Citation Nr: 0319088	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  96-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected  left hand crush injury residuals.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran served on active duty from December 1942 to 
January 1946. 
He was granted service connection for residuals of a left 
hand crush injury in a September 1986 rating decision.  A 
noncompensable rating was awarded.  

In July 1995, the RO received the veteran's claim of 
entitlement to an increased disability rating for his left 
hand crush injury residuals.  In an October 1995 rating 
decision, the RO denied the claim.  The veteran disagreed 
with the October 1995 rating decision and initiated this 
appeal.  The appeal was perfected with the timely receipt of 
the veteran's substantive appeal (VA Form 9) in January 1996.

The veteran presented personal testimony at a hearing 
conducted at the RO in February 1996.


REMAND

The Board undertook additional evidentiary development of the 
issue on appeal, pursuant to authority granted by 38 C.F.R. 
§ 19.9 (a) (2) (2002).  Specifically, the Board requested and 
obtained a VA medical examination of the veteran's left hand.  

However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) 
(2002).  The Federal Circuit specifically noted that 38 
C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  

In light of the Federal Circuit's decision, the case must be 
remanded for additional  adjudication by the RO.  See also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the issues listed above are REMANDED to Veterans 
Benefits Administration (BVA) for the following action:

VBA should review the evidence of record, 
including the additional evidence 
obtained by the Board, and readjudicate 
the veteran's claims.  VBA should 
accomplish any additional development it 
deems to be necessary.  If any of the 
claims remain denied, VBA should provide 
the veteran with a supplemental statement 
of the case.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs  expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




